TRANSFER ORDER
PER CURIAM.
This litigation presently consists of ten actions listed on the following Schedule A and pending in two federal districts: nine actions in the Central District of California and one action in the District of Arizona.1 Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, by plaintiffs in one California action2 to transfer the California actions to the District of Arizona for coordinated or consolidated pretrial proceedings with the action pending there. The Resolution Trust Corporation, which is the plaintiff in the Arizona action and a defendant in California actions, and two other defendants support the motion; nine additional defendants favor centralization under Section 1407 in any appropriate forum. Another defendant favors centralization but suggests the Central District of California as transferee district. Plaintiffs in seven California actions oppose the motion.
On the basis of the papers filed and the hearing held, the Panel finds that centralization of all actions in the District of Arizona will best serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions now before the Panel raise common questions of fact concerning the alleged liability for the highly publicized collapse of American Continental Corporation (ACC) and its wholly owned subsidiary Lincoln Savings and Loan Association, the largest thrift failure in United States history. Centralization under Section 1407 is necessary in order to avoid duplication of discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
With regard to the selection of the transferee district, we are persuaded that the District of Arizona is the appropriate forum in light of the following factors: ACC was headquartered in Arizona; several other defendants and witnesses are located there; a document depository (wherein millions of documents are located) has been established in the Arizona forum; and ACC’s bankruptcy action is pending there.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions pending in the Central District of California and listed on the following Schedule A be, and the same hereby are, transferred to the District of Arizona and, with the consent of that court, assigned to the Honorable Richard M. Bilby for coordinated or consolidated pretrial proceedings with the action pending in that district and listed on Schedule A.
SCHEDULE A
Central District of California
Sarah B. Shields, et al. v. Charles H. Keating, Jr., et al., C.A. No. CV892052-SVW(Bx)
Ronald Fischman, et al. v. Lincoln Savings and Loan, C.A. No. CV89-2448SYW(Bx)
Raymond Parks, et al. v. Lincoln Savings and Loan, et al., C.A. No. CV892609-SVW(Bx)
*477Mary Doran v. Lincoln Savings and Loan, et al., C.A. No CV89-3073-SVW(Bx)
First Baptist Church of Santa Ana, et al. v. Charles H. Keating, Jr., et al., C.A. No. CV89-6744-SVW(Bx)
Alan H. Yahr, et al. v. Lincoln Savings and Loan Association, C.A. No. CV89-5680-SVW(Bx)
Joyce I. Craig v. Lincoln Savings & Loan Association, et al., C.A. No. CV89-3280-SVW(Bx)
William Kagan, et al. v. Charles H. Keating, Jr., et al., C.A. CV90-1244-ER(Bx)
Sidney Kaufman, etc. v. Lincoln Savings and Loan, et al., C.A. No. CV90-1243RSWL
District of Arizona
Resolution Trust Corporation, etc. v. Charles H. Keating, Jr., et al., C.A. No. CIV-89-1509-RMB

. Two of the California actions were recently transferred there from the District of Arizona, pursuant to 28 U.S.C. § 1404(a), on March 2, 1990. An additional California action has been dismissed.
Also, the Panel has been advised that several potentially related actions are pending in the District of Arizona, District of the District of Columbia and Central District of California. These actions and any other related actions will be treated as potential tag-along actions. See Rules 12 and 13, R.P.J.P.M.L., 120 F.R.D. 251, 258-59 (1988).


. At the time the Section 1407 motion was filed, movants’ action and one other were pending in the District of Arizona and had not yet been transferred to the Central District of California under Section 1404(a).